DETAILED ACTION
This Office Action is in response to a Non-Final office action, filed on 02/11/2021, on an application filed on 09/11/2018. Claims 1-13 and 17-20 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Applicant’s Remarks that were received on 02/11/2021 providing a better understanding of the structure in claim 6 were persuasive. The drawing objection cited in the last office action (mailed 10/28/2020) claimed in claim 6 is withdrawn.
	The Applicant’s Claim Amendments that were received on 02/11/2021 cancelling claims 15 and 16 were persuasive in the drawing objections cited in the last office action (mailed 10/28/2020) claimed in claim 15 and 16. The drawing objection cited in claimed in claims 15 and 16 are withdrawn.

Claims
The Applicant’s Claim Amendments (filed on 02/11/2021) cancelling claim 14, was persuasive in the cited claim objection of a duplicate claim to claim 3. The claim objection of claim 14 cited in the last office action (mailed 10/28/2020) is withdrawn.
	The Applicant’s Claim Amendments (filed on 02/11/2021) amending claims 6 and 9-13, was persuasive in the cited claim objections of incorrect sentence structure. The mailed 10/28/2020) are withdrawn.

Response to Applicant’s Argument/ Remarks and Amendments
Applicant’s Claim Amendments, filed on 02/11/2021, with respect to the 112(b) rejections of claims 7-8 that was cited in the last office action, mailed 10/28/2020, are persuasive due to changing the dependency to providing antecedent basis. The 112(b) rejection of claims 7-8 are withdrawn.
Applicant’s Claim Amendments, filed on 02/11/2021, amending claim 12 to resolve the indefiniteness of “high current loads”, with respect to the 112(b) rejections cited in the last office action, mailed 10/28/2020, is persuasive. The 112(b) rejection of claim 12 is withdrawn. 
	However, amended independent claims 1 and 17, amended in Applicant’s Amendment and Arguments/Remarks that was filed on 02/11/2021, will be subject to 112(a) rejection. The limitation phrase "electrically conductive laminate stack or tube" was never explained or described in the specifications or where the limitation phrase presented in the original claims in claims 1 and 17. The limitation "such that the first insulation layer has overlapping sections and a plurality of overlapping seams" was never explained or described in the specifications or where the limitation presented in the original claims in claim 17. In addition, the Applicant never provided an explanation of where the amended limitation phrase in claim 1 and 17 and the amended limitation in claim 17 was extrapolated in the specifications in the Remarks that was filed on 02/11/2021.
moot in view of the new ground(s) of rejection due to the amended limitations in independent claims 1 and 17.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Amended independent claims 1 and 17 recites the limitation phrase "electrically conductive laminate stack or tube" in the structural limitations of a "bus bar assembly", where the limitation phrase is not properly described in the specification and in the drawings and in the original presented claims, consequently raising doubt of the claim invention at the time of filing. In addition, the Applicant's Arguments that were submitted on 02/11/2021 does not indicate where the amended limitation phrase "electrically conductive laminate stack or tube" is in the specifications. Consequently, the added limitation phrase is raising doubt of the claimed inventions at the time of filing since new matter has been added to claims 1 and 17.
	Amended independent claim 17 recites the limitation "such that the first insulation layer has overlapping sections and a plurality of overlapping seams”, where the structural limitation is not properly described in the specification and in the drawings, consequently raising doubt of the claim invention at the time of filing. Specifically, in ¶[0007] indicates shielding layer is formed from an embossed conductive foil wrapped around the first insulation layer with overlapping sections, and ¶[0008] indicates that the first insulating layer is then wrapped with a shielding layer formed from a conductive foil wrapped around the first insulation layer. Therefore, both paragraphs ¶[0007-0008] conclude that the first insulating layer is a separate structure from the shielding layer and as such the first insulating layer would not be subject to overlapping portions or seams (32F and 32R) to indicate the degree or width of overlap determined by the wrapping angle ɣ that is indicated in ¶[0019] and Fig. 5. In addition, ¶[0022] indicates that the interior insulating layer 36 covering conductor 42 that is wrapped in a shielding layer 34 is formed with a conductive wrap 22, where ¶[0022] and Fig. 4 makes it clear that conductive wrap (shield wrap) 22 is a separate structure from the interior insulating layer 36. Furthermore, Applicants Arguments on page 15 that were submitted in 02/11/2021 supports that the first insulating layer is a separate structure from the shielding layer. Consequently, the limitation is raising doubt of the claimed invention at the time of filing since new matter has been added to claim 17.

Examiner’s Note
Dependent claims 2-13 are rejected since Independent claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action. (See MPEP § 2163-06 and § 2166).
	Dependent claims 18-20 are rejected since Independent claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action. (See MPEP § 2163-06 and § 2166).
DETAILED ACTION
This Office Action is in response to a Non-Final office action, filed on 02/11/2021, on an application filed on 09/11/2018. Claims 1-13 and 17-20 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Applicant’s Remarks that were received on 02/11/2021 providing a better understanding of the structure in claim 6 were persuasive. The drawing objection cited in the last office action (mailed 10/28/2020) claimed in claim 6 is withdrawn.
	The Applicant’s Claim Amendments that were received on 02/11/2021 cancelling claims 15 and 16 were persuasive in the drawing objections cited in the last office action (mailed 10/28/2020) claimed in claim 15 and 16. The drawing objection cited in claimed in claims 15 and 16 are withdrawn.

Claims
The Applicant’s Claim Amendments (filed on 02/11/2021) cancelling claim 14, was persuasive in the cited claim objection of a duplicate claim to claim 3. The claim objection of claim 14 cited in the last office action (mailed 10/28/2020) is withdrawn.
	The Applicant’s Claim Amendments (filed on 02/11/2021) amending claims 6 and 9-13, was persuasive in the cited claim objections of incorrect sentence structure. The claims objection of claims 6 and 9-13 cited in the last office action (mailed 10/28/2020) are withdrawn.

Response to Applicant’s Argument/ Remarks and Amendments
Applicant’s Claim Amendments, filed on 02/11/2021, with respect to the 112(b) rejections of claims 7-8 that was cited in the last office action, mailed 10/28/2020, are persuasive due to changing the dependency to providing antecedent basis.
Applicant’s Claim Amendments, filed on 02/11/2021, amending claim 12 to resolve the indefiniteness of “high current loads”, with respect to the 112(b) rejections cited in the last office action, mailed 10/28/2020, is persuasive. The 112(b) rejection of claim 12 is withdrawn. 
	However, amended independent claims 1 and 17, amended in Applicant’s Amendment and Arguments/Remarks that was filed on 02/11/2021, will be subject to 112(a) rejection. The limitation phrase "electrically conductive laminate stack or tube" was never explained or described in the specifications or where the limitation phrase presented in the original claims in claims 1 and 17. The limitation "such that the first insulation layer has overlapping sections and a plurality of overlapping seams" was never explained or described in the specifications or where the limitation presented in the original claims in claim 17. In addition, the Applicant never provided an explanation of where the amended limitation phrase in claim 1 and 17 and the amended limitation in claim 17 was extrapolated in the specifications in the Remarks that was filed on 02/11/2021.
Nevertheless, Applicant's Amendments and Remarks, filed 02/11/2021, with respect to the 102 and 103 rejection of the claims is moot in view of the new ground(s) of rejection due to the amended limitations in independent claims 1 and 17.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Amended independent claims 1 and 17 recites the limitation phrase "electrically conductive laminate stack or tube" in the structural limitations of a "bus bar assembly", where the limitation phrase is not properly described in the specification and in the drawings and in the original presented claims, consequently raising doubt of the claim invention at the time of filing. In addition, the Applicant's Arguments that were submitted on 02/11/2021 does not indicate where the amended limitation phrase "electrically conductive laminate stack or tube" is in the specifications. Consequently, the added limitation phrase is raising doubt of the claimed inventions at the time of filing since new matter has been added to claims 1 and 17.
	Amended independent claim 17 recites the limitation "such that the first insulation layer has overlapping sections and a plurality of overlapping seams”, where the structural limitation is not properly described in the specification and in the drawings, consequently raising doubt of the claim invention at the time of filing. Specifically, in ¶[0007] indicates shielding layer is formed from an embossed conductive foil wrapped around the first insulation layer with overlapping sections, and ¶[0008] indicates that the first insulating layer is then wrapped with a shielding layer formed from a conductive foil wrapped around the first insulation layer. Therefore, both paragraphs ¶[0007-0008] conclude that the first insulating layer is a separate structure from the shielding layer and as such the first insulating layer would not be subject to overlapping portions or seams (32F and 32R) to indicate the degree or width of overlap determined by the wrapping angle ɣ that is indicated in ¶[0019] and Fig. 5. In addition, ¶[0022] indicates that the interior insulating layer 36 covering conductor 42 that is wrapped in a shielding layer 34 is formed with a conductive wrap 22, where ¶[0022] and Fig. 4 makes it clear that conductive wrap (shield wrap) 22 is a separate structure from the interior insulating layer 36. Furthermore, Applicants Arguments on page 15 that were submitted in 02/11/2021 supports that the first insulating layer is a separate structure from the shielding layer. Consequently, the limitation is raising doubt of the claimed invention at the time of filing since new matter has been added to claim 17.

Examiner’s Note
Dependent claims 2-13 are rejected since Independent claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action. (See MPEP § 2163-06 and § 2166).
	Dependent claims 18-20 are rejected since Independent claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action. (See MPEP § 2163-06 and § 2166).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847